As filed with the Securities and Exchange Commission on May 16 , 2017 Registration No. 333-217963 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST EFFECTIVE AMENDMENT NO. 1 TO FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PROTAGENIC THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 06-1390025 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 149 Fifth Avenue, Suite 500, New York, New York (Address of Principal Executive Offices) (Zip Code) PROTAGENIC THERAPEUTICS, INC. 2 (Full title of the plan) Alexander K. Arrow Chief Financial Officer 149 Fifth Avenue, Suite 500 New York, NY 10010 (Name and address of agent for service) 212-994-8200 (Telephone number, including area code, of agent for service) with copies of communications to: Kenneth S. Goodwin,Esq. Meister Seelig & Fein LLP 125 Park Avenue, 7th Floor New York, NY 10017 (212) 655-3563 CALCULATION OF REGISTRATION FEE No additional registration fee is due because no additional shares are being registered. Explanatory Note This Post-Effective Amendment No. 1 to Registration Statement No.333-217963 is being filed to amend Exhibit 5.1, opinion of Meister Seelig & Fein LLP (“MSF”) regarding legality. The Registration Statement filed by the Registrant on May 12, 2017 erroneously included correspondence from MSF instead of the requisite opinion regarding legality. To correct this error, the Registrant is filing this Post-Effective Amendment to include the opinion of MSF regarding legality. The contents of Registration Statement No.333-217963 (including all exhibits thereto) are hereby incorporated by reference. Item8. Exhibits The exhibit to be filed or included as part of this Post-Effective Amendment No.1 is as follows: Opinion of Meister Seelig & Fein re legality. Consent of Meister Seelig & Fein LLP (included in Exhibit 5.1) II-1 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this Post-Effective Amendment No 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on this15th day of May, 2017. PROTAGENIC THERAPEUTICS, INC. By: /s/ Garo H. Armen Garo H. Armen Chairman (Principal Executive Officer and Duly Authorized Officer) Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 1 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signatures Title Date /s/ Garo H. Armen Director and Chairman of the Board May 15, 2017 Garo H. Armen (Principal Executive Officer) /s/ Alexander K. Arrow Chief Financial Officer May 15, 2017 Alexander K. Arrow (Principal Financial Officer) /s/ * Director May 15, 2017 Robert B. Stein /s/ * Director May 15, 2017 Khalil Barrage /s/ * Director May 15, 2017 Gregory H. Ekizian /s/ * Director May 15, 2017 Joshua Silverman * By : /s/ Garo H. Armen Garo H. Armen Attorney-in-fact II-2 EXHIBIT INDEX ExhibitNo. Description of Document 5.1* Opinion of Meister Seelig & Fein re legality. Consent of Meister Seelig & Fein LLP (included in Exhibit 5.1) *Filed herewith II-3
